DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit”, “a storage unit”, “a vehicle selection unit”, “a vehicle information notification unit”, “a vehicle information acquisition unit”, and “a display unit” in claim 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “a communication unit” will be interpreted as a vehicle-mounted communication device that has a wireless communication function as recited in Paragraph 0065. “a storage unit” will be interpreted as memory 12 as recited in Paragraph 0049. “a vehicle selection unit”, “a vehicle information notification unit”, “a vehicle information acquisition unit” will be interpreted as parts of the processor 11 as recited in Paragraph 0084 and “a display unit” will be interpreted as a liquid crystal display as recited in Paragraph 0057.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 9, 10, and 11, the applicant claims “an end-of-use position and an expected end-of-use time at which a second user of a vehicle ends use of the vehicle” and then claims “of which an end-of-use position and an expected end-of-use time are in a predetermined relationship with the boarding position and the boarding time”. It is not clear to the examiner if the “end-of-use position and an expected end-of-use time” recited later are the same as the limitations recited before or different. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite. According to the examiner’s best knowledge, the “end-of-use position and an expected end-of-use time” recited twice will be treated as being the same.
With respect to claim 2, the applicant claims “information about a vehicle other than an end of-use position and an expected end-of-use time of the vehicle for each of the plurality of vehicles”. It is not clear to the examiner what other information should be included or excluded. Such a limitation is considered a negative limitation that renders the claim indefinite because it is an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).
Claims 2-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1 and 7 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ab abstract idea without significantly more. The claim(s) recite(s) acquiring a boarding position and time of a user and selecting a vehicle based on said acquired position and time taking into consideration end-of-use position and expected end-of-use time at which a second user of a vehicle ends use of the vehicle for each of a plurality of vehicles and notifying the terminal of a user of the end-of-use position and expected end-of-use time.
The recited limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a vehicle selection unit”, “a vehicle information notification unit”, “a vehicle information acquisition unit” (i.e. a processor), nothing in the claim element precludes the step from practically being performed in the mind. A person can mentally compute availability of a vehicle based on usage of said vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite “a communication unit”, “a storage unit”, “a vehicle selection unit”, “a vehicle information notification unit”, “a vehicle information acquisition unit”, and “a display unit” to perform the recited functions. Said elements are recited at a high level of generality (a generic computer performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer or a server to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 2017/0075358 A1 (hence Zhang) in view of Iland et al US 2018/0283883 A1 (hence Iland).
In re claims 1, 9, 10, and 11, Zhang discloses a self-driving car scheduling method, a car scheduling server, and a self-driving car and teaches the following:
a terminal to which information is input by a first user (Fig.1, #101 and Paragraph 0106)
a communication unit configured to be connected to a terminal of a first user such that the communication unit communicates with the terminal (Fig.1, Paragraph 0106, Fig.2, #201, and Paragraph 0107)
a vehicle selection unit configured to acquire a boarding position and a boarding time at which the first user wants to get on a vehicle from the terminal via the communication unit and select at least one vehicle, of which an end-of-use position and an expected end-of-use time are in a predetermined relationship with the boarding position and the boarding time, from among the plurality of vehicles while referring to the storage unit (Paragraph 0107, Fig.5, and Paragraphs 0115-0120)
and a vehicle information notification unit configured to notify the terminal of the at least one vehicle selected by the vehicle selection unit via the communication unit (Paragraphs 0138, 0154, and 0181)
However, Zhang doesn’t explicitly teach the following:
a storage unit configured to store an end-of-use position and an expected end-of-use time at which a second user of a vehicle ends use of the vehicle for each of a plurality of vehicles subjected to autonomous driving control and occupied by the second user
notify the terminal of the end-of-use position and the expected end-of-use lime of each of the at least one vehicle selected by the vehicle selection unit via the communication unit
Nevertheless, Iland discloses a travel coordination system determines a route for a rider using a public transit system and a provider (Abstract) and teaches the following:
a storage unit configured to store an end-of-use position and an expected end-of-use time at which a second user of a vehicle ends use of the vehicle for each of a plurality of vehicles subjected to autonomous driving control and occupied by the second user (Paragraph 0040)
notify the terminal of the end-of-use position and the expected end-of-use lime of each of the at least one vehicle selected by the vehicle selection unit via the communication unit (Fig.4, and Paragraph 0052)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Zhang reference to include providers in the set of candidate riders if a provider is going to drop off a first rider near the pickup location of a second rider, as taught by Iland, in order to select the provider who is closest to the pickup location, would take the least amount of time to travel to the pickup location, or would arrive at the pickup location most near a time when the rider will be ready to be picked up (Iland, Paragraph 0040).
In re claim 2, the combination of Zhang and Iland teaches the following:
the storage unit stores vehicle-related information including information about a vehicle other than an end of-use position and an expected end-of-use time of the vehicle for each of the plurality of vehicles (Zhang, Paragraph 0168);
and the vehicle information notification unit notifies the terminal of the end-of-use position, the expected end-of-use time, and vehicle-related information of each of the at least one selected vehicle via the communication unit (Iland, Fig.4, and Fig.5)
In re claim 4, Iland teaches the following:
the vehicle selection unit acquires information indicating a current position of the first user and a user-selected vehicle selected by the first user from among the plurality of vehicles via the communication unit; the vehicle selection unit obtains a standby time for which the first user having arrived at an end-of-use position stands by until the user-selected vehicle arrives at the end-of-use position based on the current position of the first user, a moving speed of the first user, and an end-of-use position and an expected end-of-use time of the user-selected vehicle; and the vehicle information notification unit notifies the terminal of the standby time via the communication unit (Fig.5, Fig.6, and Paragraphs 0053-0054)
In re claim 5, Iland teaches the following:
the vehicle selection unit acquires information indicating a current position of the first user and a user-selected vehicle selected by the first user from among the plurality of vehicles via the communication unit; the vehicle selection unit selects at least one vehicle other than the user-selected vehicle, of which an end-of-use position and an expected end-of-use time are in the predetermined relationship with the boarding position and the boarding time, from among the plurality of vehicles while referring to the storage unit in a case where a time at which the user-selected vehicle arrives at an end-of-use position is later than an expected end-of-use time; and the vehicle information notification unit notifies the terminal of the end-of-use position and the expected end-of-use time of each of the at least one selected other vehicle via the communication unit (Fig.5 and Paragraph 0053)
In re claim 6, Iland teaches the following:
wherein the vehicle selection unit selects the at least one vehicle, of which the end-of-use position is separated from the boarding position by a predetermined distance and the expected end-of-use time is within a predetermined time from the boarding time, from among the plurality of vehicles (Paragraph 0040)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Iland as applied to claim 2 above, and further in view of Shimura US 2017/0344911 A1 (hence Shimura).
In re claim 3, the combination of Zhang and Iland discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
the vehicle selection unit decides a priority level of each of the at least one selected vehicle based on the end-of-use position, the expected end-of-use time, and the vehicle-related information; and the vehicle information notification unit notifies the terminal of the priority level along with the end-of-use position and the expected end-of-use time of each of the at least one selected vehicle via the communication unit
Nevertheless, Shimura discloses position measurer measures the current position of a user terminal, and a time deriver derives an arrival time required before a vehicle arrives at the user's position, based on the current position of the user terminal and position information of the vehicle transmitted from a management server  (Abstract) and teaches the following:
the vehicle selection unit decides a priority level of each of the at least one selected vehicle based on the end-of-use position, the expected end-of-use time, and the vehicle-related information; and the vehicle information notification unit notifies the terminal of the priority level along with the end-of-use position and the expected end-of-use time of each of the at least one selected vehicle via the communication unit (Fig.4, Fig.5, and Paragraphs 0056-0058, and 0063)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Zhang reference to include a vehicle status table, as taught by Shimura, in order to give an option for a user to select a vehicle based on said user’s preference (Shimura, Paragraph 0058).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Iland as applied to claim 1, and 9-11 above, and further in view of Schmier et al US 2002/0099500 A1 (hence Schmier).
In re claim 7, the combination of Zhang and Iland discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
a vehicle information notification unit configured to notify the terminal of the expected arrival times of the vehicles obtained by the vehicle information acquisition unit via the communication unit
Nevertheless, Schmier discloses a system for notifying passengers waiting for public transit vehicles of the status of the vehicles, including the arrival times of vehicles at stops (Abstract) and teaches the following:
a vehicle information notification unit configured to notify the terminal of the expected arrival times of the vehicles obtained by the vehicle information acquisition unit via the communication unit (Paragraphs 0071, 0086-0088, and Claim 7)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Zhang reference to include a transit data table containing vehicle schedules of the travel times necessary for said plurality of vehicles to move from one stop to another along their routes, as taught by Schmier, in order to provide a passenger information system for providing near real time prediction of arrival times of public transit vehicles at selected boarding or disembarkation points (Schmier, Paragraph 0002).
In re claim 8, Zhang teaches the following:
the vehicle information acquisition unit acquires a boarding time at which the first user wants to get on a vehicle from the terminal via the communication unit (Paragraph 0106)
However, Zhang doesn’t explicitly teach the following:
the vehicle information notification unit notifies the terminal of the expected arrival times of the vehicles selected by the vehicle information acquisition unit along with an order in which the expected arrival times are closer to the boarding time
Nevertheless, Schmier discloses a system for notifying passengers waiting for public transit vehicles of the status of the vehicles, including the arrival times of vehicles at stops (Abstract) and teaches the following:
the vehicle information notification unit notifies the terminal of the expected arrival times of the vehicles selected by the vehicle information acquisition unit along with an order in which the expected arrival times are closer to the boarding time (Paragraph 0065). The motivation to combine has been provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turato US 2019/0130745 A1 discloses a system and connected user mobile device interface for tracking one or more shuttle buses and providing a visual display thereof along with estimated times of arrival at the connected user's location or at the shuttle bus stop closest to the connected user.
Kajiwara et al US 2021/0366286 A1 discloses a vehicle management system comprising a server and a user terminal for managing a vehicle with an autonomous driving function, the terminal device includes a terminal communication unit which transmits a user position information indicating the user's present position to the server through telecommunications network, and the server communication unit that receives the vehicle location information indicating the present position of the vehicle and a vehicle management unit for setting a boarding point at which the user rides the vehicle and for managing traveling of the vehicle by adjusting, in accordance with the present position of the user and the position of the vehicle with respect to the boarding point, a time at which the vehicle arrives at the boarding point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669